ITEMID: 001-77323
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF MUTLU v. TURKEY
IMPORTANCE: 3
CONCLUSION: Violation of Article 1 of Protocol No. 1 - Protection of property (Article 1 para. 1 of Protocol No. 1 - Peaceful enjoyment of possessions);Pecuniary damage - award (Article 41 - Pecuniary damage;Just satisfaction);Non-pecuniary damage - finding of violation sufficient (Article 41 - Non-pecuniary damage;Just satisfaction)
TEXT: 4. The applicant was born in 1932 and was living in Afyon. Following his death on 11 October 2002, his wife and children expressed their intention to pursue the application.
5. On 29 November 1996 the General Directorate of the National Water Board expropriated two plots of land belonging to the applicant, for the construction of a dam. A committee of experts assessed the value of the land and the relevant amount was paid to the applicant.
6. On 14 December 1999, following the applicant’s request of 17 June 1997 for increased compensation, the Sandıklı Civil Court of General Jurisdiction awarded him 685,037,145 Turkish liras (TRL) of additional compensation, plus interest at the statutory rate, as of 29 November 1996.
7. On 18 April 2000 the Court of Cassation upheld the decision of the first instance court. On 21 January 2002 TRL 2,311,730,000 was paid to the applicant.
8. On 8 May 2003 the execution office informed the General Directorate of the National Water Board that they still had to pay the applicant the remaining TRL 559,000,000.
9. On 25 June 2003 the administration filed an objection against the remaining amount of debt, before the Sandıklı Enforcement Court.
10. On 26 February 2004 the court partially upheld the objection of the administration and concluded that TRL 371,393,824 had to be paid to the applicant. The administration’s request to appeal was dismissed by the court on 13 April 2004.
11. On 14 May 2004 the General Directorate of the National Water Board paid TRL 261,450,000 to the applicant.
VIOLATED_ARTICLES: P1
VIOLATED_PARAGRAPHS: P1-1
VIOLATED_BULLETPOINTS: P1-1-1
